DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (hereinafter “Li”), US Pub. No. 2021/0065624.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 
Regarding claim 1, Li teaches a pixel circuit (fig. 2A), comprising: a driving circuit (figs. 1,  2A, light emitting driving circuit 13), a data writing circuit (figs. 1, 2A, data writing circuit 12), and a first light-emitting control circuit (fig. 2A, light emitting control circuit 15), wherein the driving circuit comprises a control terminal, a first terminal, and a second terminal, and the driving circuit is configured to control a driving current flowing through the first terminal and the second terminal for driving a light-emitting component to emit light (fig. 2A, driving circuit 13, transistor M1); the data writing circuit is connected to the first terminal of the driving circuit, and is configured to write a data signal into the driving circuit in response to a scanning signal (fig. 2A and accompanying text, data writing circuit 12, scanning signal G1); and the first light-emitting control circuit is connected to the first terminal of the driving circuit and a first voltage terminal, and is configured to apply a first voltage of the first voltage terminal to the first terminal of the driving circuit in response to a first light-emitting control signal (fig. 2A and accompanying text; light emitting control circuit 15, voltage V1), and the first light-emitting control signal and the scanning signal are provided by a same gate driving circuit (fig. 2A, light emitting control 15 and scanning signal G1).

Regarding claim 3, Li teaches comprising a second light-emitting control circuit (fig. 2A, second light emitting control circuit 15, EM2) wherein the second light-emitting control circuit is connected to the second terminal of the driving circuit and the light-emitting component, and is configured to apply the driving current to the light-emitting component in response to a second light-emitting control signal (fig. 2A, EM2).
Regarding claim 4, Li teaches wherein the second light-emitting control signal, the first light-emitting control signal, and the scanning signal are provided by the same gate driving circuit, and the second light-emitting control signal and the first light-emitting control signal have an identical waveform but have different phases (fig. 2A, driving circuit 13, figs. 4B and 5).
Regarding claim 5, Li teaches a compensation circuit (fig. 2A, compensation circuit 14), wherein the compensation circuit is connected to the control terminal of the driving circuit, the second terminal of the driving circuit, and the first voltage terminal, and is configured to store the data signal written by the data writing circuit, cooperate with the data writing circuit to write the data signal into the control terminal of the driving circuit in response to the scanning signal, and perform compensation on the driving circuit (figs. 2A, compensation circuit 14; fig. 3, S102 and accompanying text).
Regarding claim 6, Li teaches a reset circuit (fig. 2A, reset circuit 16), wherein the reset circuit is connected to a reset voltage terminal (fig. 2A, RT1), and is configured to apply a reset voltage of the reset voltage terminal to the light-emitting component in response to the 
Regarding claim 7, Li teaches wherein the driving circuit comprises a first transistor, a gate electrode of the first transistor serves as the control terminal of the driving circuit, a first electrode of the first transistor serves as the first terminal of the driving circuit, and a second electrode of the first transistor serves as the second terminal of the driving circuit (fig. 2A, transistor M1).
Regarding claim 8, Li teaches wherein the data writing circuit comprises a second transistor, a gate electrode of the second transistor is connected to a scanning line to receive the scanning signal, a first electrode of the second transistor is connected to a data line to receive the data signal, and a second electrode of the second transistor is connected to the first terminal of the driving circuit (fig. 2A, transistor M2).
Regarding claim 9, Li teaches wherein the reset circuit comprises a third transistor, a gate electrode of the third transistor is connected to a scanning line to receive the scanning signal, a first electrode of the third transistor is connected to the light-emitting component, and a second electrode of the third transistor is connected to the reset voltage terminal to receive the reset voltage (fig. 2A, transistor M3).
Regarding claim 10, Li teaches wherein the compensation circuit comprises a fourth transistor and a capacitor; a gate electrode of the fourth transistor is connected to a scanning line to receive the scanning signal, a first electrode of the fourth transistor is connected to the second terminal of the driving circuit, and a second electrode of the fourth transistor is connected to the control terminal of the driving circuit; and a first electrode of the capacitor is 
Regarding claim 11, wherein the first light-emitting control circuit comprises a fifth transistor, a gate electrode of the fifth transistor is connected to a first light-emitting control line to receive the first light-emitting control signal, a first electrode of the fifth transistor is connected to the first voltage terminal to receive the first voltage, and a second electrode of the fifth transistor is connected to the first terminal of the driving circuit (fig. 2A, transistor M6).
Regarding claim 12, Lee teaches wherein the second light-emitting control circuit comprises a sixth transistor, a gate electrode of the sixth transistor is connected to a second light-emitting control line to receive the second light-emitting control signal, a first electrode of the sixth transistor is connected to the second terminal of the driving circuit, and a second electrode of the sixth transistor is connected to the light-emitting component (fig. 2A, transistor M7).
Regarding claim 13, Li teaches a display panel (fig. 6, display panel 70) comprising a plurality of pixel units arranged in a plurality of rows and a plurality of columns, wherein each of the pixel units comprises the pixel circuit ([0115]).
Regarding claim 17, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 18, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 19, it has similar limitations to those of claim 5 and is rejected on the same grounds.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination included in dependent claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622